ORDER

PER CURIAM.
Rhonda Pargo and Willie C. Watson, Jr. appeal the trial court’s dismissal of their First Amended Petition against Washington University School of Medicine and St. Louis Children’s Hospital (“Defendants”) in which they alleged that Defendants were medically negligent in failing to diagnose Tierra Pargo’s sulfite oxidase deficiency. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).